Name: 82/170/Euratom: Council Decision of 15 March 1982 amending Decision 77/271/Euratom as regards the total amount of Euratom loans which the Commission is empowered to contract for the purpose of contributing to the financing of nuclear power stations
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-03-24

 Avis juridique important|31982D017082/170/Euratom: Council Decision of 15 March 1982 amending Decision 77/271/Euratom as regards the total amount of Euratom loans which the Commission is empowered to contract for the purpose of contributing to the financing of nuclear power stations Official Journal L 078 , 24/03/1982 P. 0021 - 0021 Spanish special edition: Chapter 12 Volume 4 P. 0049 Portuguese special edition Chapter 12 Volume 4 P. 0049 *****COUNCIL DECISION of 15 March 1982 amending Decision 77/271/Euratom as regards the total amount of Euratom loans which the Commission is empowered to contract for the purpose of contributing to the financing of nuclear power stations (82/170/Euratom) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, Having regard to Council Decision 77/270/Euratom of 29 March 1977 empowering the Commission to issue Euratom loans for the purpose of contributing to the financing of nuclear power stations (1), and in particular Article 1 thereof, Having regard to the proposal from the Commission, Whereas the loan level of 800 million ECU mentioned in Decision 77/271/Euratom (2), as amended by Decision 80/29/Euratom (3), has been reached; Whereas experience indicates that it is desirable to raise, by 1 000 million ECU, the total amount of loans which the Commission is empowered to contract on behalf of the European Atomic Energy Community; Whereas it is therefore necessary to amend Decision 77/271/Euratom, HAS DECIDED AS FOLLOWS: Sole Article The Sole Article of Decision 77/271/Euratom is hereby replaced by the following: 'Sole Article Loans as provided for in Article 1 of Decision 77/270/Euratom may be contracted for amounts the total principal of which shall not exceed the equivalent of 2 000 million ECU. When the total value of the transactions effected reaches 1 800 million ECU, the Commission shall inform the Council, which, acting unanimously on the Commission's proposal, shall decide on the fixing of a new amount as soon as possible.' Done at Brussels, 15 March 1982. For the Council The President W. DE CLERCQ (1) OJ No L 88, 6. 4. 1977, p. 9. (2) OJ No L 88, 6. 4. 1977, p. 11. (3) OJ No L 12, 17. 1. 1980, p. 28.